Citation Nr: 1537907	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-06 772	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation, in excess of 10 percent for right knee status post chondroplasty, arthritis and chondromalacia, with regard to functional loss for limitation of flexion.

2.  Entitlement to service connection for right knee status post chondroplasty, arthritis and chondromalacia, with regard to limitation of extension.  

3.  Entitlement to a compensable evaluation for right knee postoperative scar. 

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for left thumb condition.

6.  Entitlement to service connection for back condition.  




REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to March 1982; in March 1999; from February 2001 to October 2001; and in August 2005.  He served in the
Georgia National Guard from September 1981 until August 1983; in the New York National Guard from August 1983 until March 1984; in the Georgia National Guard from March 1984 until June 1985; in the Georgia National Guard from March 1999 until July 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to an increased rating for right knee chondroplasty arthritis, and a right knee postoperative scar, as well as service connection for PTSD, a left thumb condition, and a back condition.  

The Board finds that a VA examination is warranted for the left thumb and back conditions. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131.

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or evidence establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. See 38 U.S.C.A. § 5103(d)(2); Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson , 20 Vet. App 79 (2006), as amended (Aug. 7, 2006); 38 C.F.R. § 3.159(c)(4)(i). 

In determining entitlement to service connection, the Veteran receives the benefit of the doubt so that the Veteran prevails whenever the evidence in support of the claim is at least in equipoise. 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).   

The Veteran states that he injured his back and thumb while he was in the service.  In January 2008, the Veteran informed his treating physician at the VA that he had experienced a left thumb condition ever since he injured it in 1986 and chronic back concerns as of January 2007.  Additionally, a service treatment record from May 2001 states that the Veteran jammed the fingers on his left hand while playing basketball.  

Moreover, post-treatment records show that the Veteran has received treatment for injuries in his left thumb and back.  Additionally, the Veteran contends that there is a nexus between his current disabilities and service injuries.  However, as the record shows that no VA examinations have been performed to evaluate the nature and etiology of the Veteran's left thumb and back condition, the Board cannot determine whether or not the Veteran has established entitlement to service connection for his left thumb and back.  Thus, a VA examination is warranted.  

Because the Veteran fulfilled his duties under 38 U.S.C.A. § 5103(d)(2), it is the Board's duty to provide the Veteran with an examination by a VA medical doctor to determine the etiology of the Veteran's disabilities. 

In February 2012, VA released a rating decision to the Veteran, evaluating his right knee chondoplasty arthritis at 10 percent and his right knee postoperative scar as noncompensable.  In December 2012, the Veteran submitted a notice of disagreement (NOD) to VA, disagreeing with both ratings.  VA has not yet responded to the Veteran with a statement of the case (SOC).  

In April 2013, VA released a rating decision to the Veteran, denying his claim for entitlement to service connection for PTSD.  In April 2013, the Veteran submitted a NOD to VA, disagreeing with the VA's denial of his PTSD claim.  As of this writing, the VA has not responded to the Veteran with a SOC.  

The issues of increased rating to the right knee for chondroplasty arthritis, increased rating for a right knee postoperative scar, and entitlement to service connection for PTSD must be remanded for the purposes of issuing the Veteran a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran and his representative an SOC regarding the issue of an increased rating in the Veteran's right knee for chondroplasty arthritis, postoperative scar, and PTSD.  Also advise him of the time limit for perfecting the appeal of this claim and that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects his appeal.

2. Attempt to verify all of the Veteran's periods of ACDUTRA and INACDUTRA.  If such verification of ACDUTRA or INACDUTRA is unobtainable, a negative reply must be noted in writing and associated with the claims file.  

3. Request any outstanding medical treatment records for the Veteran's service with the appropriate source.  Any records obtained should be associated with the claims file.  

4. Schedule the Veteran for an examination by an appropriate VA examiner.  The purpose of the examination is to determine the diagnosis and etiology of the Veteran's left thumb condition, in particular, whether the Veteran's left thumb condition is a result of his ACDUTRA/INACDUTRA or active duty service.  

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated. 

b.  The examiner must review all medical evidence associated with the claims file.  

c.  All indicated tests and studies must be performed.

d.  The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e.  The examiner must provide an opinion as to whether the Veteran's left thumb condition is related to his active duty, ACDUTRA, or INACDUTRA service.  

f.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

g.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be so provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

5. Schedule the Veteran for a VA examination by an appropriate VA examiner.  The purpose of the examination is to determine the etiology and diagnosis of the Veteran's back pain, in particular whether the back pain originated during the Veteran's ACDUTRA/INACDUTRA or active duty service.  

The following considerations must govern the examination: 

a.  The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated. 

b.  The examiner must review all medical evidence associated with the claims file.  

c.  All indicated tests and studies must be performed.

d.  The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e.  The examiner must provide an opinion as to whether the Veteran's back condition is related to his active duty, ACDUTRA, or INACDUTRA service.  

f.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

g.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be so provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

6. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

















Department of Veterans Affairs


